                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION


RICARDO RICHARDS,                                    )
                                                     )
                       Plaintiff,                    )
                                                     )      JUDGMENT IN A CIVIL CASE
       v.                                            )
                                                     )      CASE NO. 5:18-CV-51-D
NANCY A. BERRYHILL, Acting Commissioner              )
of Social Security,                                  )
                    Defendant.                       )




Decision by Court.
This action came before this Court for ruling as follows.

IT IS ORDERED, ADJUDGED, AND DECREED that plaintiff's objections to the M&R
[D.E. 26] are OVERRULED, plaintiff's motion for judgment on the pleadings [D.E. 18] is
DENIED, defendant's motion for judgment on the pleadings [D.E. 22] is GRANTED,
defendant's final decision is AFFIRMED, and this action is DISMISSED.




This Judgment Filed and Entered on February 12, 2019, and Copies To:
Jonathan Blair Biser                                 (via CM/ECF electronic notification)
Keeya M. Jeffrey                                     (via CM/ECF electronic notification)




DATE:                                        PETER A. MOORE, JR., CLERK
February 12, 2019                            (By) /s/ Nicole Sellers
                                              Deputy Clerk
